DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.

Claim Status
Claim 1-3 has been amended; support for these claims can be found in [0012], [0013], [0014], [0028], [0030], [0031].
Claims 1-8 are currently pending

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot due to the amendment to the claims.



Claim Rejections - 35 USC § 103
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al (JP 2015125949 A using the Espacenet English machine translation provided in the previous office action) in view of Mitzuta et al (US 20040002002 A1), further in view of Farkas et al (US 20090115031 A1).
Regarding claims 1-3, Kadota discloses an electrolyte for a rechargeable lithium battery, comprising a non-aqueous organic solvent (propylene carbonate, ethylene carbonate, [0005]), a lithium salt (                        
                            
                                
                                    L
                                    i
                                    P
                                    F
                                
                                
                                    6
                                
                            
                        
                    , [0005]), and an additive (“the electrolytic solution contains at least…the compounds represented by the chemical formula… (2)”, Kadota’s Chemical Formula (2) shown on the next page, [0009]). Kadota discloses the additive comprises a compound represented by:

    PNG
    media_image1.png
    116
    360
    media_image1.png
    Greyscale

Kadota Chemical Formula (2)
Kadota further discloses R8 and R9 represent alkyl groups have 1 to 4 carbons (Table 1 at [0071], [0011]).
Kadota discloses wherein, in Chemical Formula 1 (Kadota’s Chemical Formula (2)), R3 and R4 are independently a substituted or unsubstituted C1 to C4 alkyl group. However, Kadota does not disclose wherein R1 and R2 are independently a substituted C1 to C4 alkyl group substituted with a substituent selected from a hydroxy group, an alkoxy group, a nitro group, a cyano group, an amino group, an azido group, an amidino group, a hydrazino group, a hydrazono group, a carbonyl group, a carbamyl group, a thiol group, an ester group, a carboxyl group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof.


    PNG
    media_image2.png
    119
    289
    media_image2.png
    Greyscale

Wherein X can represent Si, and M can represent an organic linking compound, preferably —S                        
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    — ([0015]-[0016], [0021]).
Mizuta teaches “while an electrolyte salt is generally constituted of a lithium salt or the like, a mixture which comprises, together with such salt, a cyano group-containing ionic substance in a specific mass ratio between these compounds as essential constituents hardly undergoes decomposition at high voltage levels and, therefore, can be applied in large capacity cells or batteries” ([0068]). Mizuta teaches a cyano group-containing ionic substance can be used as an ionic conductor material electrochemically stable at high voltage levels [0068]). Mizuta teaches “The reason why the cyano group-containing ionic substance makes the system electrochemically stable is supposedly that a film is formed on the electrodes where oxidation and reduction reactions take place, whereby the interface between the electrodes and the ionic conductor substance is electrochemically stabilized” ([0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Mizuta within the electrolyte of Kadota and substituted the C1 to C4 alkyl group which is substituted with a halogen of Kadota with a C1 to C4 alkyl group which is substituted with a cyano group as taught by Mizuta in order to provide an additive that is represented by Chemical Formula 1 (Kadota’s Chemical Formula 

Regarding claim 4, modified Kadota discloses all of the limitations of claim 1 as set forth above. Kadota further discloses wherein the compound represented by Chemical Formula 1 (Kadota’s Chemical Formula (2)) is included in an amount of 0.05 wt% to 3 wt% based on a total weight of the electrolyte for a rechargeable lithium battery (Table 1 at [0071], Example 11, Example 12, Example 13, [0069])

Regarding claim 5, modified Kadota discloses all of the limitations of claim 1 as set forth above. Kadota further discloses wherein the compound represented by Chemical Formula 1 (Kadota’s Chemical Formula (2)) is included in an amount of 0.1 wt% to 2 wt% based on a total weight of the electrolyte for a rechargeable lithium battery (Table 1 at [0071], Example 12 (0.1%), Example 13 (1%), [0069]).

Regarding claim 8, modified Kadota discloses all of the limitations of claim 1 as set forth above. Kadota further discloses a rechargeable lithium battery (100 in Fig. 1 for example), comprising a positive electrode (10 in Fig. 1 for example), a negative electrode facing the .


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al (JP 2015125949 A using the Espacenet English machine translation provided in the previous office action) in view of Mitzuta et al (US 20040002002 A1) further in view of Farkas et al (US 20090115031 A1) as applied to claim 1, and further in view of Kim et al (US 2008/0226977 A1).
Regarding claim 6, modified Kadota discloses all of the limitations of claim 1 as set forth above. Modified Kadota discloses an electrolyte for a rechargeable lithium battery, comprising a non-aqueous organic solvent, a lithium salt, and an additive, wherein the additive comprises a compound represented by Chemical Formula 1 (Kadota’s Chemical Formula (2)). However, modified Kadota does not disclose wherein the additive further comprises at least one additional additive of vinylethylene carbonate (VEC), fluoroethylene carbonate (FEC), propenesultone (PST), propanesultone (PS), lithiumtetrafluoroborate (LiBF4), lithium bis(oxalato)borate (LiBOB), succinonitrile (SN), lithium difluorophosphate (LiPO2F2), 2-fluoro biphenyl (2- FBP), and a combination thereof.
Kim teaches an electrolyte for the lithium rechargeable battery includes a non-aqueous organic solvent, lithium salts, vinylethylene carbonate (VEC) and fluoroethylene carbonate (FEC, Abstract). Kim teaches that with this electrolyte, battery life can be improved, and the storing property at a high temperature can be improved (Abstract). Kim teaches that the lithium rechargeable battery using the electrolyte, to which both fluoroethylene carbonate and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the electrolyte of Kadota and provided the additive further comprising at least one additional additive of a combination of vinylethylene carbonate (VEC) and fluoroethylene carbonate (FEC) with the expectation that it would lead to a battery with improved life, improved storing properties at high temperatures, and excellent capacity.

Regarding claim 7, modified Kadota discloses all of the limitations of claim 6 as set forth above. Modified Kadota discloses an electrolyte for a rechargeable lithium battery, comprising a non-aqueous organic solvent, a lithium salt, and an additive, wherein the additive comprises a compound represented by Chemical Formula 1 (Kadota’s Chemical Formula (2)), and wherein the additive further comprises at least one additional additive of a combination of vinylethylene carbonate (VEC) and fluoroethylene carbonate (FEC). However modified Kadota does not teach wherein the additional additive is included in an amount of 0.1 wt% to 10 wt% based on a total weight of the electrolyte for a rechargeable lithium battery.
Kim teaches when 0.1 to 10 weight % of fluoroethylene carbonate, and 0.1 to 3 weight % of vinylethylene carbonate are added, the discharge capacity of the battery improved, and an increasing rate of the battery thickness according to the increased internal pressure in the battery was reduced.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the electrolyte of modified Kadota and provided an amount of the additional additive included within the total weight of the electrolyte within the claimed range. This modification would be made with the expectation that the discharge capacity of the battery would be improved, and an increasing rate of the battery thickness according to the increased internal pressure in the battery would be reduced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.G.B./Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729